Citation Nr: 0412171	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to a disorder manifested by memory loss.  

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left foot stress fracture.  

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right heel stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 11, 
1986, to July 28, 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
The appellant filed a notice of disagreement with that rating 
decision in October 2002.  After receiving a statement of the 
case in May 2003, the appellant perfected her appeal to the 
Board by timely filing a substantive appeal later in May 
2003.  

The appellant appeared at a Video Conference hearing before 
the undersigned Veterans Law Judge in December 2003.  

Although the appellant submitted additional medical evidence 
in February 2004 which has not been reviewed by the RO, and 
has not waived her procedural right under 38 C.F.R. § 1304 to 
have that evidence reviewed by the RO, the Board notes that 
the new evidence only pertains to her bilateral foot 
disabilities.  Therefore, a waiver is not required prior to 
the Board's adjudication of the issues of entitlement to 
service connection for a headache disorder and a disorder 
manifested by memory loss.  

As will be explained below, the issues of entitlement to 
service connection for increased ratings for residuals of 
stress fractures of the left and right feet are remanded to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  A headache disorder was not present in service or for 
many years thereafter, and is not shown to be causally 
related to service-connected bilateral foot disabilities.  

2.  A disorder manifested by memory loss is not shown to have 
been present in service or thereafter.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

2.  A disorder manifested by memory loss was not incurred in 
or aggravated by military service, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a  notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was provided notice in October 2001 
regarding what information and evidence is needed to 
substantiate her current claims, as well as what information 
and evidence must be submitted by her and what information 
and evidence will be obtained by VA.  Such notice was prior 
to a May 2002 rating decision that initially denied the 
claims.  Therefore, because the required notice in this case 
was provided to the appellant prior to the initial AOJ 
adjudication denying the current claims, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must do the following:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case, the Board 
finds that the October 2001 notice letter informed the 
appellant of the need to provide VA with any evidence she had 
pertaining to her claims.  Therefore, the fourth element 
required for proper notification, as well as the other three 
elements, has been satisfied.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, all relevant private medical 
records have been obtained and associated with the claims 
file.  The appellant has been afforded the opportunity to 
provide testimony regarding her claims for service connection 
for a headache disorder and a disorder manifested by memory 
loss at the December 2003 Video Conference hearing before the 
undersigned Veterans Law Judge.  The appellant has not 
indicated that there is any additional evidence pertinent to 
her service connection claims which is not associated with 
the claim file.  A VA examination has not been specifically 
conducted regarding these issues, since there is an absence 
of any competent evidence linking the claimed disabilities to 
service.  Under these circumstances, it is apparent that no 
additional evidentiary development is warranted since the 
file contains the relevant medical records and comprehensive 
information regarding the appellant's claim for entitlement 
to service connection for a headache disorder and a disorder 
manifested by memory loss.  Therefore, the Board finds that 
VA's duty to assist the appellant has been fully 
accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  A Headache Disorder

The appellant contends that she experiences headaches that 
are related to the pain associated with her service-connected 
bilateral foot disabilities.  

Service medical records show no complaint, finding, or 
treatment of a chronic headache disorder.  

The initial clinical manifestation of a headache disorder was 
at a January 2002 VA examination, when the appellant 
complained of experiencing what she called migraine headaches 
for approximately ten years.  A diagnosis of tension 
headaches was reported.  

Notwithstanding the appellant's statements and testimony at 
her December 2003 Video Conference hearing, there is no 
competent medical evidence that demonstrates the presence of 
a headache disorder in service or for several years 
thereafter, or that links the appellant's current headache 
problem to service or to her service-connected left and right 
foot disabilities.  Hence, the Board is unable to identify a 
basis to grant service connection for a headache disorder, 
either on a direct basis or on a secondary basis.  

As the preponderance of the evidence is against the claim for 
service connection for a headache disorder, the benefit-of-
doubt rule does not apply under these circumstances.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).  

While the appellant has offered her own arguments and 
testimony to the effect that she believes she has a headache 
disorder that is related to her military service and 
specifically her service connected disability, she has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinion is 
insufficient to demonstrate that she has a headache disorder 
that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Disorder Manifested by Memory Loss

The appellant contends that she experiences memory loss that 
is related to the pain associated with her service-connected 
bilateral foot disabilities.  

Service medical records show no complaint, finding, or 
treatment of a disorder manifested by memory loss.  Nor is 
there any clinical finding since service that demonstrates 
the presence of a disorder manifested by memory loss.  

Notwithstanding the appellant's statements and testimony at 
her December 2003 Video Conference hearing, there is no 
competent medical evidence showing that a disorder manifested 
by memory loss was present in service or at any time 
thereafter.  Therefore, the Board is unable to identify a 
basis to grant service connection for a disorder manifested 
by memory loss, either on a direct basis or on a secondary 
basis.  

As the preponderance of the evidence is against the claim for 
service connection for a disorder manifested by memory loss, 
the benefit-of-doubt rule does not apply under these 
circumstances.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).  

While the appellant has offered her own arguments and 
testimony to the effect that she believes she has a disorder 
manifested by memory loss that is related to her military 
service/service connected disability, she has not shown, nor 
claimed, that she is a medical expert, capable of rendering 
medical opinions.  Therefore, her opinion is insufficient to 
demonstrate that she has a disorder manifested by memory loss 
that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for a headache disorder and for 
a disorder manifested by memory loss.  


REMAND

The appellant asserts that her service-connected residuals of 
stress fractures of the left and right feet with limitation 
of motion and peripheral neuropathy are more severely 
disabling than currently evaluated, thereby warranting higher 
ratings for each foot.  

Following the RO's last review of the appellant's claims for 
increased ratings for her bilateral foot disabilities, in May 
2002, she submitted additional medical evidence in February 
2004 pertaining to her service-connected bilateral foot 
disabilities.  This evidence was not accompanied by a waiver 
of the right to have the evidence first considered by the RO, 
and review of the file including the transcript of her 
December 2003 Video Conference hearing, does not show that 
the appellant has waived her procedural right to have the RO 
evaluate the additional evidence prior to the Board's 
adjudication of the case.  The result is that the RO must 
review the evidence received by the Board since May 2002 and 
adjudicate the claims considering the newly obtained 
evidence, as well as evidence previously of record.  

The Board also notes that the appellant has been diagnosed on 
several occasions as having reflex sympathetic dystrophy 
syndrome.  More recent records suggest that may not be the 
case, however, and account for similar symptoms as 
manifestations of fibromyalgia.  Prior to entering a 
decision, the Board would prefer to have a clearer and more 
precise evaluation and explanation of the disability 
attributable to the appellant's service-connected left and 
right foot disabilities.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
appellant should be notified of what evidence 
VA will develop, and what evidence she must 
furnish.  

2.  Contact the appellant and request that he 
provide the necessary authorizations, with 
addresses, in order to permit VA to request 
medical records from Drs. Mangino and Zerbos, 
(identified at her December 2003 hearing), 
which may be pertinent to the appellant's 
claims for increased ratings.  Then the RO 
should obtain copies of all treatment records 
for the appellant and associate them with the 
claims file.  

3.  Schedule the appellant for a VA examination 
to determine the severity of her service 
connected bilateral foot disabilities.  All 
indicated consultations, studies and tests, 
including range of motion testing for the 
ankles should be performed if not 
contraindicated.  The entire claims folder and 
a copy of this Remand should be made available 
to and reviewed by the examiner(s) prior to the 
examination.  The examiner(s) should be 
requested to described the nature of all 
pathology associated with each foot disability, 
and to identify the degree of any functional 
limitations attributable to each foot 
disability.  An opinion also should be provided 
as to whether reflex sympathetic dystrophy 
syndrome and/or fibromyalgia is present and 
attributable to the appellant's service 
connected foot disabilities.  The examiner(s) 
should be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

4.  Advise the appellant of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

5.  Following completion of the above 
development, review the appellant's claims for 
increased ratings for her bilateral foot 
disabilities.  If either of the claims remains 
denied, the appellant and her representative 
should be furnished a supplemental statement of 
the case and afforded the appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



